IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2008

                                       No. 07-31018                   Charles R. Fulbruge III
                                                                              Clerk

JAMES ALLEN TERRY, JR.
                                                  Plaintiff-Appellee

v.

CORNEL H. HUBERT, Warden of Elayn Hunt Correctional Center

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana


Before KING, HIGGINBOTHAM, and WIENER, Circuit Judges.
PER CURIAM:*
       We AFFIRM the district court’s ruling and REMAND for further
proceedings, including discovery, responsive to Hubert’s claims to qualified
immunity.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.